        Case 1:02-cr-00743-CM Document 432 Filed 12/18/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA           )
                                   )
      VS.                          )
                                   )     No. 1:02 CR 743-7
                                   )
                                   )             RESPONSE TO GOVERNMENT
PETER GOTTI,                       )                       FILING
                                   )
             Defendant             )

      Responding to the Government’s letter filing of December 17, 2019 the

defendant Peter Gotti, by his counsel, respectfully shows the Court that:

      1. Out of an abundance of caution, as he has done in 28 of these cases since

          the enactment of the First Step Act of December 21, 2018, the defendant’s

          counsel wrote the warden at FMC Butner on May 2, 2019 requesting

          compassionate release for Peter Gotti under the First Step Act.        To date

          there has been no response.

      2. The      Government   says    there   has   been   no   compassionate   release

          recommendation for Peter Gotti by medical staff at FMC Butner since May

          2019.    We accept that, in the sense that there likely has been no such

          formal recommendation.       Nonetheless, Peter Gotti was told by medical

          personnel there on December 10, 2019 that they fully support his efforts for

          compassionate release.

      3. We too have BOP medical reports we would be happy to share with the

          Court.

      4. The Government’s description of Peter Gotti in its December 17 letter does

          not square with the Peter Gotti of today, though it is how the BOP typically

          describes patients in his condition.


                                                                                      1
        Case 1:02-cr-00743-CM Document 432 Filed 12/18/19 Page 2 of 3



      5. From telephone conversations, it is apparent that Peter Gotti’s dementia is

          increasing.

      6. The BOP is, since December 21, 2018, no longer the gatekeeper in these sad

          situations. This Court is. As was noted in Sester v. United States, 566 U.S.

          2231, 132 S.Ct. 1463, 182 L.Ed.2d 455 (2012), decisions about sentencing

          “should not be left to employees of the same Department of Justice that

          conducts the prosecution.”

      7. According to the Medical Examiner in Durham, deaths at Butner are at an

          all time high. We pray Peter Gotti won’t be next on that list, but these cases

          are very sad and very real. Peter Gotti has a loving home to go too, with his

          daughter in Howard Beach, New York.         He has served over 80% of his

          sentence and is likely dying. May he get there in time.

      For all the above reasons and those set forth in the pending motion, and our

previous filings, we continue to pray the Court for the compassionate release of Peter

Gotti under the First Step Act.




                                        Respectfully submitted,

                                        /s/ James B. Craven III
                                        James B. Craven III
                                        NC State Bar 997
                                        Attorney for the Defendant Peter Gotti
                                        P.O. Box 1366
                                        Durham, NC 27702
                                        (919)688-8295
                                        JBC64@MINDSPRING.COM




                                                                                      2
  Case 1:02-cr-00743-CM Document 432 Filed 12/18/19 Page 3 of 3




                      CERTIFICATE OF SERVICE

I have this day served Government counsel electronically:

Jun Xiang, Esquire
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
Jun.Xiang@usdoj.gov

This 18th day of December 2019.
                                       /s/ James B. Craven III
                                       James B. Craven III




                                                                  3
